Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 7 and 14 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 7, the claim recites the limitation “third and fourth modules” which uses a generic placeholder (“modules”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to duplicates of the first module (Applicant’s specification, par. [0018]-[0020], i.e., to form more scatter-catcher pairs) and equivalents thereof.

Regarding claim 7, the claim recites the limitation “an additional ring or partial ring of modules” which uses a generic placeholder (“modules”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to a duplicate of the ring or partial ring of the first and second modules (Applicant’s specification, par. [0018]-[0020], i.e., to form more scatter-catcher pairs) and equivalents thereof.

Regarding claim 14, the claim recites the limitation “solid state detector modules” which uses a generic placeholder (“modules”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to duplicates of the first module of claim 1 and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: means for permitting the limitation in claim 1 wherein the first module is connectable and disconnectable with the second module. Claims 2-13 are rejected due to their dependence on claim 1.

Claim(s) 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, the claim refers to an entity (“another modality of medical imaging”) not unambiguously part of the claimed subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Institut (WO 2018/019941 A1; a copy is included with the information disclosure statement filed 04 February 2021).

Regarding claim 14, Institut discloses a medical imaging system comprising: solid state detector modules (60) each with scatter (11) and catcher (21) detectors of a Compton sensor; the solid-state detector modules being shaped to stack together as a ring or partial ring of configurable numbers of the solid-state detector modules (page 3 ln. 25 - page 4 ln. 5, page 5 ln. 12-13, page 5 ln. 21 - page 6 ln. 5, page 13 ln. 8-12, fig. 1-2a)

a Compton camera for medical imaging (page 3 ln. 25 - page 4 ln. 5, page 5 ln. 12-13, page 5 ln. 21 - page 6 ln. 5, page 13 ln. 8-12, fig. 1-2a), the Compton camera comprising:
a first module (of a plurality of modules 60) having a wedged (trapezoidal) cross-section formed by a first substrate (13),
a first scatter detector (of a plurality of detectors 11) connected with the first substrate (13), and
a first catcher detector (of a plurality of detectors 21) connected with the first substrate (13) and spaced from the first scatter detector (11); and
a second module (another of the plurality of modules 60) having the same wedged cross-section formed by a second substrate (13),
a second scatter detector (of a plurality of detectors 11) connected with the second substrate (13), and
a second catcher detector (of a plurality of detectors 21) connected with the second substrate (13) and spaced from the second scatter detector (11);
wherein the first module (60) is connectable and disconnectable (via 70) with the second module (60; page 13 ln. 23 - page 14 ln. 4, page 14 ln. 27-31, page 15 ln. 10-11, page 16 ln. 1-34, page 17, lines 9-13, fig. 3a-c, j-k).

Regarding claim 16, Institut discloses the medical imaging system of claim 14 further comprising a positron emission tomography imaging system (PET; Institut, page 18, ln. 15-19) sharing a bed (3) with the solid-state detector modules (Institut, page 2, line 33, fig. 1).

Regarding claim 17, Institut discloses the medical imaging system of claim 14 wherein the solid-state detector modules (60) are individually removable (via plugs 62) from the ring or partial ring when stacked together (Institut, page 16, lines 7-11, fig. 3b, j).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-8, 11-13, 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Institut in view of Gemba (US 2018/0356540 A1).

Regarding claim 1, Institut discloses a Compton camera for medical imaging (page 3 ln. 25 - page 4 ln. 5, page 5 ln. 12-13, page 5 ln. 21 - page 6 ln. 5, page 13 ln. 8-12, fig. 1-2a), the Compton camera comprising:
a first module (of a plurality of modules 60) having a wedged (trapezoidal) cross-section formed by a first substrate (13),
a first scatter detector (of a plurality of detectors 11) connected with the first substrate (13), and
a first catcher detector (of a plurality of detectors 21) connected with the first substrate (13) and spaced from the first scatter detector (11); and
a second module (another of the plurality of modules 60) having the same wedged cross-section formed by a second substrate (13),
a second scatter detector (of a plurality of detectors 11) connected with the second substrate (13), and
a second catcher detector (of a plurality of detectors 21) connected with the second substrate (13) and spaced from the second scatter detector (11);
wherein the first module (60) is connectable and disconnectable (via 70) with the second module (60; page 13 ln. 23 - page 14 ln. 4, page 14 ln. 27-31, page 15 ln. 10-11, page 16 ln. 1-34, page 17, lines 9-13, fig. 3a-c, j-k).
Institut does not expressly disclose the modules are formed with housings. 
Gemba discloses a Compton camera (par. [0062]) comprising a plurality of modules (1) each formed with housings (11; par. [0029], [0069], [0122], fig. 21A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Institut in view of the teachings of Gemba so that the modules are formed with housings.
One would have been motivated to do so to gain an advantage recited in Gemba of permitting the relative position relation of the modules to be surely fixed (Gemba, par. [0029]).

Regarding claim 3, Institut modified teaches the Compton camera of claim 1 wherein the first module (60) further comprises
circuit boards (61) within the first housing, the circuit boards (61) being orthogonal to the first catcher detector (21), further comprises
application specific integrated circuits (30) with the first scatter detector (11) and the first catcher detector (21), and further comprises
flexible circuits (conductive glue) connecting the application specific integrated circuits (30) to the circuit boards (61; Institut, page 15 ln. 13 - page 16 ln. 11, fig. 3a-b,g-i).

Regarding claims 4-5, Institut modified teaches the Compton camera of claim 3 wherein but does not expressly disclose the first module further comprises a baffle with airflow cooling for air entering by the circuit boards and spaced away from the first scatter detector and first catcher detector, passing between the first scatter detector and the first catcher detector, and exiting by the circuit boards; and a heat exchanger and fan shared by the first and second module for the airflow cooling.
Examiner takes Official Notice using a heat exchanger and fan for airflow cooling of circuit boards via a baffle was well-known and routinely practiced in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut so that the first module further comprises a baffle with airflow cooling for air entering by the circuit boards and spaced away from the first scatter detector and first catcher detector, passing between the first scatter detector and the first catcher detector, and exiting by the circuit boards; and a heat exchanger and fan shared by the first and second module for the airflow cooling.
One would have been motivated to do so to improve the operational stability of the circuit boards.

Regarding claim 6, Institut modified teaches the Compton camera of claim 1, but does not expressly disclose a power and data bridge connects between the first and second modules, and wherein the first module includes a fiber data link for output of data from the first and second modules and the second module is free of any fiber data link.
Examiner takes Official Notice using fiber data links for output of data and using power and data bridges between detector modules to reduce the amount of data links needed was well-known and routinely practiced in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut so that a power and data bridge connects between the first and second modules, and wherein the first module includes a fiber data link for output of data from the first and second modules and the second module is free of any fiber data link.
One would have been motivated to do so to reduce the amount of data links needed.

Regarding claim 7, Institut modified teaches the Compton camera of claim 1 further comprising third and fourth modules (60; Institut, page 17, lines 9-13, fig. 3k) and a clock bridge (ASIC) linking the first, second, third and fourth modules (60; Institut, page 16, lines 20-28).

Regarding claim 8, Institut modified teaches the Compton camera of claim 1 wherein the first and second modules (60) form part of a ring or partial ring around a patient space of a medical imaging system (PET scanner; Institut, page 2 ln. 33 - page 4 ln. 4, page 12 ln. 34 - page 13 ln. 21, fig. 1-2a).

Regarding claim 11, Institut modified teaches the Compton camera of claim 8, but does not expressly disclose an additional ring or partial ring of modules axially adjacent to the ring or partial ring with the first and second modules.
Examiner takes Official Notice using rings of axially adjacent detector modules was well-known and routinely practiced in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut to include an additional ring or partial ring of modules axially adjacent to the ring or partial ring with the first and second modules.
One would have been motivated to do so to increase the imaging area of the system.

Regarding claim 12, Institut modified teaches the Compton camera of claim 1 wherein the first and second modules are connected with a positron emission tomography imaging system (PET; Institut, page 18, ln. 15-19).

Regarding claim 13, Institut modified teaches the Compton camera of 1 further comprising a Compton processor (ASIC) communicatively connected to the first and second modules, the Compton processor configured to link a scatter event of the first module with a catcher event of the second module (Institut, page 13 ln. 23 - page 14 ln. 4, page 14 ln. 27-31, page 16 ln. 1-34, page 17).

Regarding claim 18, Examiner refers to the rejection of claim 1 above, mutatis mutandis.

Regarding claim 20, Institut modified teaches the method claim 18, but does not expressly disclose detecting an emission with a scatter detector of one housing and a catcher detector of another housing.
Examiner takes Official Notice using signals from detectors in different housings was well-known and routinely practiced in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut to include detecting an emission with a scatter detector of one housing and a catcher detector of another housing.
One would have been motivated to do so to detect Compton cones including multiple modules.

Regarding claim 21, Institut modified teaches the method of claim 18 wherein housings (60) are independently removable (via plugs 62) from the ring or partial ring while leaving others of the separate housing in the ring or partial ring (Institut, page 16, lines 7-11, fig. 3b, j).
While Institut modified teaches the capability of removing just one housing, Institut does not expressly disclose removing one housing.
However, in view of the taught capability, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut to include removing one housing.
One would have been motivated to do so to replace the housing if the enclosed detectors are damaged.

Claim(s) 2, 9-10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Institut in view of Gemba as applied to claims 1, 8, and 18 above, and further in view of Eisenberg (US 2003/0128801 A1).

Regarding claim 2, Institut modified teaches the Compton camera of claim 1 wherein the first and second modules (60) are cylindrically symmetric as configured within a medical imaging system, a narrowest end (13a including 11) of the wedged cross-section being closest to a patient space of the medical imaging system, a widest end (13b including 21) of the wedged cross-section being furthest from the patient space, the first module (60) removable from the medical imaging system while the second module (60) remains in the medical imaging system (see rejection of claim 1 for module shape; Institut, page 2 ln. 33 - page 4 ln. 5, page 13 ln. 23 - page 14 ln. 4, page 14 ln. 27-31, page 15 ln. 10-11, page 16 ln. 1-34, page 17, lines 9-13, page 18 ln. 21-34, fig. 1, 3a-b, 4a).
Institut modified does not expressly disclose the modules are connected with a gantry of the medical imaging system.
Eisenberg discloses detector modules (216) are connected with a gantry (210) of a medical imaging system (par. [0130]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut in view of the teachings of Eisenberg so that the modules are connected with a gantry of the medical imaging system.
One would have been motivated to do so to provide positional stability for the modules.

Regarding claim 9, Institut modified teaches the Compton camera of claim 8, wherein the ring or partial ring share an outer housing (gantry) of the medical imaging system with another modality of medical imaging (i.e., to form a PET/CT system; Eisenberg, par. [0050], [0130]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut in view of the further teachings of Eisenberg.
One would have been motivated to do so to gain an advantage recited in Eisenberg of providing multiple modalities of medical imaging in one system (Eisenberg, par. [0005]).

Regarding claim 10, Institut modified teaches the Compton camera of claim 8 wherein the ring or partial ring connect to a gantry (20) for moving the ring or partial ring relative to the patient space (Eisenberg, par. [0056]-[0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Institut in view of the further teachings of Eisenberg.
One would have been motivated to do so to provide convenient means for positioning the detectors.

Regarding claim 19, Examiner refers to the rejection of claim 9 above, mutatis mutandis.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Institut as applied to claim 14 above.

Regarding claim 15, Institut discloses the medical imaging system of claim 14 wherein each of the solid-state detector modules (60) has a wedge shape with the scatter detector (11) nearer to a narrower part of the wedge shape than the catcher detector (21).
Institut does not expressly disclose an air region separating the scatter detector from the catcher detector.
Examiner takes Official Notice providing air regions between detectors was well-known and routinely practiced in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Institut to include an air region separating the scatter detector from the catcher detector.
One would have been motivated to do so to improve the operational stability of the detectors via airflow cooling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884